.
                 . nonerable: Jack ,Roae, Chairman       Opinion. No:~ W., ,567
 ..,             ~~Bi3azWoS~~Pardonr~ and, Paroles.’   ” ”      ‘~
                  C,@pIitolBullding        :   .~       ‘36: Restoration      of
                  AuetUG Texae                                 -1ichre~ of ~a~prrrgn .t6
                                                               drlv6 8 motor ‘vehicle
                                                              :upoti the public roade,
                                                               hlghwayr, ,+ntl 8tSeete,
       I’                                                      of, the State of Texae
                                                               after final’donvlction
                                                               for a penal offense
                                                               which carriss   ag aut’o-
                                                               matia auspenslon of
                 ‘Dear Mr. Roea:                               such licenee.
                      From your letter’ of June ,10, :Jge,   requerting ah dffio,-
               ial opinion of this office    aoneetining,the   above rubjeat, we
            _, quote:
                        ‘In ,view of the 1936 amendment to.Artl.cle  ,*, Sectlgn,.
                       11, of th&~Te’ias Conetitutia&  Qplnions of tormer Attori .‘,I:~“.:,                 ”
                       &y Qene~als     end th& recent decibion of ‘thenCourt of
                       Criminal Appeals ,in Cause No. ,29;5Weetltled      Chester
             P         Lee Daviron, A pelant v6;. The.Stite *of. Tefa8, Appellee,  ~’
 ,.
.C~     .~ ,~’         313~S. u. 28 8It,3, thls%oard  t@8peetfullJr requests your. ,,
.,I/. ....             ,opinion ,on the’ followln~:
e /;,,     ~,’
 .”
  :  ..,~,                    “Doee~the Board 6f Pardone ibd Paroles have the       ”
     ., .                    power to recommend +nd,tht Qovernor~to~grant       the
                             restoration’ of a license~~~to ,drive a motor vehiole
 .                           upon the public reader hltjhwa@ end street8 of the ’               ‘,,
                             State of.,Texas after fligrl a’olivlctlon of, a ‘penal
                              dffenee.whlch, under the liwr of,the Stat) bf TCx-,.
                         s, a5; .carriqe”an  aut+matlo’ rurpenition ,of ruch lit-
                            ‘elyise?’ n
; ~;;
     :.v              ,, ~‘.’
  ,,,’      ‘.             .~ h&l&   4,’ section 11 ‘a8 am&ded November:‘J,: 1936;      ” “’
                     of the Constit:tion       of the’Stats’ of Texas, ariatar ~the Board:,,’         .,’
 ; :                 of Pardona,.and Paroles and sets forth it8 .dutles .and o~o-,
                : : ‘viOe* in paI% ae”‘follow?:
        :’                ‘, ,:,
‘.,.                                                                            .‘.
.”                               ~.’                                   ., ,’ ‘.
,” :i; ,., ..’,                                                                   .:
                    .                                                    ::
         !
     .,                                                         ,.:’,,
                                                                                                                             -




                       Honorable Jack Ross~,Page 2 (WW 567)                             .




      ,‘.’                       “In all~&imi&l,cabei, except treason,and *peach-
                                 ment, thi Governor shall have tie, power,. after cbn-
.,
                                 viction, onethe written, signed recommendatldnand
                                 advice of the Board of Pardons and Paroles, ,orof a
                                 ti Jorlty thereof, to grant reprieves and commutations
                                 ot gunlcihmentSand pardons; and under. euch rules 88 the,
                                 leglslature,may preticrlbe, ,and upon’ the written ret-
                                 ommendation and advice of the majority of the Board
                                 of Pardons and Paroles he shall have the power to                                                                .
                                 remit fines and forfeitures, ,’*”
                         .’. In an oral discussion     wi’th you’i~,~~o#“kd~lsed that the
                       “Opinitine of Former Attorney ‘Ge0eralfb., ..to -which you refer in
                       your opinion tietjuest, consist, of. Attorhe’y ‘General Opinion ,Wo.
                       0-6052.        .’                                                                                                  .

                                                                                                                                 ‘.
                              Attorney General Opinion No. o-6052           (lw)    held that
                       unher the’Con&titu’tlon       and laws of. Texas the Governor, upon
                       the favorAble recommendationof the ,Board of Pardons and
                       Paroles,    has the power to.restore        the right to operate a
                       motor.vehicle      upon the public hIghWaX to a person who,has
                       been cQnVicteb’of       driving .~hile, intolxiaated,,snd    who:has eerved
                       hlg jail     sentence or. paid. hiE ,.fine,, ,oi* both, ,after iinal con-.
                       viction.      Such ‘opinli>n held that:.the aUtOmbtlC~s~spenstion’ of
                       a driver16 license       of one.convlCted,fo~.the’otf6nse         of “drlv-
                       lng a motor vehicle while under:.the~.in+ence             of..$ntoxlcatIng
                                ” ls~coritemporaneous With.the CQnVldtl~‘Under..the            Penal
                       %%e~       (~A.?W.cle ‘802., Vernon ‘8’ Penal Cbdei’ ,snti 1s ‘an l+or-
                       &lb   *.&tit        &d       :iiariel”‘~rf~fh’~“‘~“:eniltjr’   ‘ifCpb&d     ;“,,‘-&fi        opin@n
                        stated ‘that          such dusp’etirioe of. ‘the dH+eF! 8: 1Icbi)s.e was a
                        *forfbIturh”           by way of pun’If#Menli afkr. .@onvlotlbn In ~a.trim-
                       Inal, case,          I.e. j driving a motor vehf~cle while .under the’ in-
 .,          .~        fluence of           intoxicating    ‘llquori and ae a .conaequenoe,~Ia an
 . .                   .incldent of           the: punirrhment deecrlb~d ‘:by.,,ArtIcle 802 .of the
     .. ,..: .
 . 9’.                “Texas ‘Penal          Code.                                      :
    .‘,..., ..
    2 .~,,..~ .,/.            “’ One’Who has been, convicted of ,the’ #en&l offense of drlv-
   I,”                    ‘lng whilk intoxicated;      a8’ 8e.t fbSth.:,In ‘Aktlcl~ 802 of. the
         a:
       i .;         ‘~~2   Texas,  Penal  Code,  i+uffer#  the~,autoaatlc:r~~paarlon        of hi8
   .J.’“’             ,.:  drlver~a.llcens~     under  the  prov$sion’ 9. bf  $e.ct$qp: 24,   Artii$e
 ,,*;.;.+.:- : ; . : ! ;: .6687b, .JTeercion’s ClYll Statutes,;     me~~pdrtint4nt lsnguage with-
       :...‘.              Sri Se&on’ 24 of Akt.1Pl.e 6687b,‘.~Virnonlr :CIvil: ,Statutea, iii&b                                      .       .   I


                          whlah owe are here’concerned,,’ $roVlde.e ai ~followb.:
   .. ., .,,:.;:.,:                                                              I
                                 ‘a.
                                   .~.. suspended upon final 0onvibtlo~ of. any of,. the ...‘. :,..
 .~., .,                                The lfcense   of”&ny   pe&n     rh*3’1.‘
                                                                               ~~.rU~tio=l,l~
 ‘..                                8.
                                           following off6nses:
     .&.         ,..;                      . . .
      .
      ...; ..,’ ‘~                                                                           ~.’
     ..’
       ,,,.I,-’
            i



                  .                             t                                                              .,
Honorab1.eJack R&s, ,Page’:‘3.
                           (WW 567)


            2.   . . ‘.driving a mo:tor:.vehlcle
                                              ‘whileunder :
                 the influence of intoxicatingliquor
                 or narcot,lcdrug.
                 . . .
      “b.   Tht~susptns,lon,above provided for shall in the
            flrst Instance be f,or ~a period ol alx months.
            In the event any license   shall be’bnrpended
            ,underthe provision of,this section for a aec-
            ond time; ,sald suspenslon shall be for a period
            of one year.”
       ,In the cast ~of ~Chtsttr Let Daiidsim v. The &ate of
Texas,. suma. br tht,Eourt of Crlmihhl Anneals. said court
?ifsszEiti %h&&      the Honorable U. A. Uorrison,    Pres$ding
Judge, stated that~“the~r:lght     to drive is a ~prlvlltgt~~
and not a r1ght.t     and in tiiDDort of I)amt Cited the ciists
of Qll~aaplt-v.-titp&ment       bi Public Safety
177;~Tatum v. Department of Public :Safttx       &?5~.s~.w~d2!67,
and numerous other cases.       Llk I      In &Id op’lnlonPre-.
sl$Mng Judge Morrison further iia$         that the suspension of???>
a’drliier’s-license    Is not a part of the pqhment       v
td by the ltgiala~urt~ but was an ancillary      result of the,ib’
convlctlon. .~
      %&-ha& madi a .thorough st@rch of those. cater In which
 a drlvtrls.~llci?&e    has been’ msu8pendtd” in accordance with
 Section 24 ‘of Article    6687b, Vernon’s Civil St&t&&s, ,md
‘we can find no case In which tht,oourtr      have referred to such
 “suspttision~ as a “forfeitirt.*     &de&d, th.e ~cour(ts of Texas
 have uniformly adhered to ,the wordirq of tHq statute itiwlf
 ana wed the verb “susptnd~ jrhtn, Invoking .the provlslons     of
 Section.24   of Artlclt   668?b. Vernonas Clvll ‘Statute&.   To




     ..Ac@ordlngly, we atit unqb,l’k ‘to~~di&b ,.to Attorney   &tntral’s
 Opiniok:No. ~0-6952 which hOld8’ ,that the ,~urpetislon Of a’ liCbn6t
.of, &rib convlct~d under ~Atiticlt~ 803; ‘Vtrn6n’,i Ptntl Code, 1’9a
 ~nforfel’tir~!’ and hereby ovtrrmle irid bpihion.




                   .   ,’
Honorable Jack,Ross, Page 4 (WW 5671.~ ,:


      Intismuchas the Court of Criminal Appeals ,ln the Davld-
son case ~sawfit to dtclare.thatthe,suspensiono,fa dciverls
                     for in Section 24 of Article 6687b was :.
,llcfintie',as,providtd
no% 'b,partof the,punlshmentImposed by Article 802 of'tht
Texas .PenalCode and 'a%uspenslon" is ,not.reftrrtdto'in
Artlcle.4, Sectldn 1'1of the Coristitutlon 6f Ttxae, supra,
you are'advised that the Board of,Pardons and Parolts,'dots
not have the power to recommend, and the governor dots not
have the power tb grant restoratl.on of a llctnst to drive a
motor vehicle upon the public roads,,hlghw+ys~arid"&rttttof
'the State of Texas after f.lnalconvlctlbnof the penal of-
fense which under .theflawsof the Statt,yofTexas carries an
automatic suspension of.such llcenst.



                 The Board of Pardons and Paroles d&s not
            have thenpower 'torecommend, and, ‘thb ,gbverzIor~
            does not have the power to grant titrtoratlon  of
            a llcetiseto drive a motor .Vthltilt upon the pub-
            lic z-0868, highways and streets of the State of
            Texas after final conviction of & penal offense
            which under the laws of.the State of Texas carries
           .an automatic suspqn?lon~of synchlltense.
                                     Yours very truly,




MRT,JR:fd :
APPROVED:
OPINI~N~COM?UTTEE                ,.
George P. Blackburn, Chiirmin
Jack &odm&n
W.llliamE. Allen
C. Dean Davis
REV&WED FOR TH@ ATTORNEY QEN$dL :
ap: ..e-__
       W.. . V. Qtpptrt   ."     !




    '.     '.